September 28, 2007

Honorable J. Woodfin Jones
Alexander Dubose Jones & Townsend LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701

Mr. William L. Kirkman
Bourland & Kirkman
201 Main Street, Suite 1400
Fort Worth, TX 76102-3118
Mr. Douglas W. Alexander
Alexander Dubose Jones & Townsend LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701

RE:   Case Number:  05-0006
      Court of Appeals Number:  03-03-00306-CV
      Trial Court Number:  GN1-01679

Style:      NATIONAL PLAN ADMINISTRATORS, INC. AND CRS MARKETING AGENCY,
      INC.
      v.
      NATIONAL HEALTH INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Jeffrey Kyle         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Larry J. Taylor      |
|   |Mr. Ray Stocks           |
|   |Mr. Bruce Barnard        |
|   |Mr. Walt Podgurski       |
|   |Mr. Glenn D. West        |